TD AMERITRADE HOLDING CORPORATION
MANAGEMENT INCENTIVE PLAN
(Amended effective as of February 24, 2010)

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 BACKGROUND, PURPOSE AND DURATION
    1  
 
       
1.1 Effective Date
    1  
1.2 Purpose of the Plan
    1  
 
       
SECTION 2 DEFINITIONS
    1  
 
       
2.1 “Actual Award”
    1  
2.2 “Affiliate”
    1  
2.3 “Base Salary”
    1  
2.4 “Board”
    1  
2.5 “Code”
    1  
2.6 “Committee”
    2  
2.7 “Company”
    2  
2.8 “Determination Date”
    2  
2.9 “Disability”
    2  
2.10 “Employee”
    2  
2.11 “Fiscal Year”
    2  
2.12 “Individual Objectives”
    2  
2.13 “Maximum Award”
    2  
2.14 “Participant”
    2  
2.15 “Payout Formula”
    2  
2.16 “Performance Period”
    2  
2.17 “Performance Goals”
    3  
2.18 “Plan”
    3  
2.19 “Retirement”
    3  
2.20 “Shares”
    3  
2.21 “Target Award”
    3  
2.22 “Termination of Employment”
    3  
 
       
SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
    4  
 
       
3.1 Selection of Participants
    4  
3.2 Determination of Performance Goals
    4  
3.3 Determination of Target Awards
    4  
3.4 Determination of Payout Formula or Formulae
    4  
3.5 Date for Determinations
    4  
3.6 Determination of Actual Awards
    4  
 
       
SECTION 4 PAYMENT OF AWARDS
    5  
 
       
4.1 Right to Receive Payment
    5  
4.2 Timing of Payment
    5  
4.3 Form of Payment
    5  
4.4 Payment in the Event of Death or Disability
    5  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.5 Forfeiture or Repayment in Connection with Certain Events.
    6  
 
       
SECTION 5 ADMINISTRATION
    8  
 
       
5.1 Committee is the Administrator
    8  
5.2 Committee Authority
    8  
5.3 Decisions Binding
    9  
5.4 Delegation by the Committee
    9  
 
       
SECTION 6 GENERAL PROVISIONS
    9  
 
       
6.1 Tax Withholding
    9  
6.2 No Effect on Employment
    9  
6.3 Participation
    9  
6.4 Indemnification
    9  
6.5 Successors
    10  
6.6 Beneficiary Designations
    10  
6.7 Nontransferability of Awards
    10  
6.8 Deferrals
    10  
 
       
SECTION 7 AMENDMENT, TERMINATION AND DURATION
    10  
 
       
7.1 Amendment, Suspension or Termination
    10  
7.2 Duration of the Plan
    10  
 
       
SECTION 8 LEGAL CONSTRUCTION
    11  
 
       
8.1 Section 162(m) Conditions; Bifurcation of Plan
    11  
8.2 Gender and Number
    11  
8.3 Severability
    11  
8.4 Requirements of Law
    11  
8.5 Governing Law
    11  
8.6 Section 409A of the Code
    11  
8.7 Bonus Plan
    11  
8.8 Captions
    11  

-iii-



--------------------------------------------------------------------------------



 



TD AMERITRADE HOLDING CORPORATION
MANAGEMENT INCENTIVE PLAN
SECTION 1
BACKGROUND, PURPOSE AND DURATION
     1.1 Effective Date. The Plan was approved by the shareholders of the
Company at the 2007 Annual Meeting of the Stockholders of the Company. The Plan
is hereby amended, effective as of February 24, 2010 (the “Amended Effective
Date”).
     1.2 Purpose of the Plan. The Plan is intended to increase shareholder value
and the success of the Company by motivating key executives (1) to perform to
the best of their abilities, and (2) to achieve the Company’s objectives. The
Plan’s goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under section 162(m) of the Code.
SECTION 2
DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
     2.1 “Actual Award” means as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.
     2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
     2.3 “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to any Company or Affiliate sponsored
deferred compensation plan.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 



--------------------------------------------------------------------------------



 



     2.6 “Committee” means the HR and Compensation Committee of the Board, or
any other committee appointed by the Board (pursuant to Section 5.1) to
administer the Plan.
     2.7 “Company” means TD Ameritrade Holding Corporation, a Delaware
corporation, or any successor thereto.
     2.8 “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Actual Award’s qualification as performance-based
compensation under section 162(m) of the Code.
     2.9 “Disability” means, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receipt by a
Participant of income replacement benefits for a period of not less than three
(3) months under an applicable disability benefit plan of the Company or an
Affiliate.
     2.10 “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.
     2.11 “Fiscal Year” means the fiscal year of the Company.
     2.12 “Individual Objectives” means quantifiable objectives determined by
the Committee that will measure the individual’s performance of his or her
overall duties to the Company which may include, without limitation, any
enumerated Performance Goal, measures related to long-term strategic plans, and
measures related to succession plans.
     2.13 “Maximum Award” means as to any Participant for any Performance
Period, $20 million.
     2.14 “Participant” means as to any Performance Period, an Employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.
     2.15 “Payout Formula” means as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
     2.16 “Performance Period” means any period of time which does not exceed
three Fiscal Years, as determined by the Committee in its sole discretion. With
respect to any Participant, there shall exist no more than three Performance
Periods at any one time.

-2-



--------------------------------------------------------------------------------



 



     2.17 “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Committee (in its discretion) to be applicable to a Participant for a
Target Award for a Performance Period. As determined by the Committee, the
Performance Goals for any Target Award applicable to a Participant may provide
for a targeted level or levels of achievement using one or more of the following
measures: (i) revenue, (ii) gross margin, (iii) operating margin, (iv) operating
income, (v) pre-tax profit, (vi) pre-tax margin, (vii) earnings before interest,
taxes, depreciation and amortization, (viii) net income, (ix) cash flow,
(x) operating expenses, (xi) the market price of the Share, (xii) earnings per
share, (xiii) earnings yield, (xiv) earnings yield spread, (xv) gross and net
client asset growth, (xvi) gross and net account growth, (xvii) total
stockholder return, (xviii) return on capital, (xix) return on assets,
(xx) product quality, (xxi) economic value added, (xxii) number of customers,
(xxiii) market share, (xxiv) return on investments, (xxv) profit after taxes,
(xxvi) customer satisfaction, (xxvii) business divestitures and acquisitions,
(xxviii) supplier awards from significant customers, (xxix) new product
development, (xxx) working capital, (xxxi) Individual Objectives, (xxxii) time
to market, (xxxiii) return on net assets, and (xxxiv) sales. The Performance
Goals may differ from Participant to Participant and from Award to Award. Any
criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, passage of time and/or against
another company or companies), (iii) on a per-share basis, (iv) against the
performance of the Company as a whole or a segment of the Company, and (v) on a
pre-tax or after-tax basis. The Performance Goals may differ from Participant to
Participant and from award to award. Prior to the Determination Date, the
Committee shall determine whether any significant element(s) shall be included
in or excluded from the calculation of any Performance Goal with respect to any
Participants.
     2.18 “Plan” means the TD Ameritrade Holding Corporation Management
Incentive Plan, as set forth in this instrument and as hereafter amended from
time to time.
     2.19 “Retirement” means, with respect to any Participant, a Termination of
Employment after attaining at least age 55 and after having at least ten
(10) years of continuous service with the Company or any Affiliate.
     2.20 “Shares” means shares of the Company’s common stock.
     2.21 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 3.3.
     2.22 “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

-3-



--------------------------------------------------------------------------------



 



SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
     3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, and on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period.
     3.2 Determination of Performance Goals. The Committee, in its sole
discretion, shall establish the Performance Goals for each Participant for the
Performance Period. Such Performance Goals shall be set forth in writing.
     3.3 Determination of Target Awards. The Committee, in its sole discretion,
shall establish a Target Award for each Participant. Each Participant’s Target
Award shall be determined by the Committee in its sole discretion, and each
Target Award shall be set forth in writing.
     3.4 Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Performance Period are achieved, and (d) provide for an Actual
Award greater than or less than the Participant’s Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, in no event shall a Participant’s Actual
Award for any Performance Period exceed his or her Maximum Award.
     3.5 Date for Determinations. The Committee shall make all determinations
under Section 3.1 through 3.4 on or before the Determination Date.
     3.6 Determination of Actual Awards. After the end of each Performance
Period, the Committee shall certify in writing the extent to which the
Performance Goals applicable to each Participant for the Performance Period were
achieved or exceeded. The Actual Award for each Participant shall be determined
by applying the Payout Formula to the level of actual performance that has been
certified by the Committee. Notwithstanding any contrary provision of the Plan,
the Committee, in its sole discretion, may (a) eliminate or reduce the Actual
Award payable to any Participant below that which otherwise would be payable
under the Payout Formula, and (b) determine whether or not a Participant will
receive an Actual Award in the event the Participant incurs a Termination of
Employment prior to the date the Actual Award is to be paid pursuant Section 4.2
below.

-4-



--------------------------------------------------------------------------------



 



SECTION 4
PAYMENT OF AWARDS
     4.1 Right to Receive Payment. Each Actual Award that may become payable
under the Plan shall be paid solely from the general assets of the Company or
the Affiliate that employs the Participant (as the case may be), as determined
by the Committee. Nothing in this Plan shall be construed to create a trust or
to establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.
     4.2 Timing of Payment. Subject to Section 3.6, payment of each Actual Award
shall be made as soon as administratively practicable, but in no event later
than (a) the 15th day of the third month following the end of the Company’s
taxable year in which the Performance Period has ended, or (b) March 15th of the
calendar year following the calendar year in which the applicable Performance
Period has ended.
     4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or
its equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in Shares
of restricted stock, restricted stock units and/or options granted under one of
the Company’s stock plans. The number of Shares of restricted stock and/or
restricted stock units granted shall be determined in the sole and absolute
discretion of the Committee and generally shall be determined by dividing the
cash amount foregone by either (i) an average of the fair market value of a
Share over a period of time prior to the date of grant of the restricted stock,
restricted stock units and/or options, or (ii) the fair market value of a Share
on the date that the cash payment otherwise would have been made, rounded up to
the nearest whole number of shares. For this purpose, “fair market value” shall
have the same meaning as provided by the applicable Company stock plan under
which the award shall be granted. The number of options granted shall generally
be determined by dividing the cash amount foregone by an option pricing model
determined by the Committee (e.g., Black-Scholes), rounded up to the nearest
whole number of shares. Any restricted stock, restricted stock units or options
so awarded may be subject to such additional vesting over a period of not more
than four years, and/or be subject to additional vesting conditions, including
specifically additional Performance Goals, as determined by the Committee. The
number of Shares of restricted stock and/or restricted stock units granted
pursuant to this Section 4.3 may be increased or decreased if such new award is
granted by the Committee subject to Performance Goals and such increase or
decrease otherwise meets all the performance-based compensation requirements of
section 162(m) of the Code.
     4.4 Payment in the Event of Death or Disability. If a Participant dies, or
is determined to have a Disability, prior to the payment of an Actual Award that
was scheduled to be paid to him or her prior to death, or the determination of a
Disability, for a prior Performance Period, the Award

-5-



--------------------------------------------------------------------------------



 



shall be paid, in the case of death, to his or her estate, and in the case of
Disability, to the Participant or any other person authorized under applicable
law.
     4.5 Forfeiture or Repayment in Connection with Certain Events.
          (a) Forfeiture or Repayment. Notwithstanding any contrary provision of
the Plan or the terms of any written agreement between the Company and the
Participant (including specifically any written employment, severance or change
in control agreement), if the Committee determines (in its sole discretion, but
acting in good faith) that a Clawback Event has occurred at any time while an
individual who participated in the Plan was an Employee and, with respect to
each Target Award and Actual Award, such determination is made no later than
three (3) years following the later of (i) the end of the applicable Performance
Period or, (ii) the date of grant of the Shares of restricted stock, restricted
stock units and/or options issued to the Affected Participant in payment of the
Actual Award for such Performance Period, then: (i) with respect to the
Performance Period then in effect, if the Affected Participant is currently
participating in the Plan, participation in the Plan may, in the sole discretion
of the Committee, immediately cease, in which case the Affected Participant will
have no further rights or interest in his or her Target Award; (ii) with respect
to any Performance Period that has ended, but for which any Actual Award has not
yet been paid in full to the Affected Participant, the Committee may, in its
discretion, reduce or eliminate the unpaid portion of the Actual Award; and
(iii) each Actual Award to which this Section 4.5 applies that has previously
been paid to the Affected Participant must, if required by the Committee, in its
sole discretion, be repaid to the Company. The portion of the Actual Award paid
to the Affected Participant in cash must be repaid to the Company in cash. The
manner in which the portion, if any, of the Actual Award paid to the Affected
Participant in Shares of restricted stock, restricted stock units and/or options
granted under one of the Company’s stock plans must be repaid to the Company
will be governed by the terms and conditions of the applicable award agreement
for such Shares of restricted stock, restricted stock units and/or options. For
the portion of the Actual Award that must be repaid in cash, if the Affected
Participant refuses to make such payment, the Company will, if directed by the
Committee, in its sole discretion, and subject to applicable law (including any
Code Section 409A considerations), recover such payment and, if applicable, the
amount of its court costs, attorneys’ fees and other costs and expenses incurred
in connection with enforcing this Section 4.5 by (w) reducing the amount that
would otherwise be payable to the Affected Participant under any compensatory
plan, program or arrangement maintained by the Company or any Affiliate,
(x) withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s (or its
Affiliate’s) otherwise applicable compensation practices, (y) reducing any
severance benefits that would otherwise be payable or provided to the Affected
Participant under any plan, program or arrangement maintained or entered into by
the Company or any Affiliate (including specifically under any employment or
severance agreement) or (z) by any combination of the foregoing.

-6-



--------------------------------------------------------------------------------



 



          (b) Discretion to Reduce Amount Subject to Forfeiture or Repayment. In
the event of a Clawback Event described in subsection (c)(iii)(A) of this
Section 4.5, the Committee may, in its sole discretion, limit the amount to be
recovered from the Affected Participant to the amount by which the Actual Award
exceeded the amount that would have been payable to the Affected Participant had
the financial statements been initially filed as restated, as determined by the
Committee in accordance with the terms and conditions of the Plan. In the event
the Committee exercises such discretion, the Committee will have the discretion
to determine how the amount to be recovered will be allocated among the portion,
if any, of the Actual Award paid in cash and the portion, if any, of the Actual
Award paid in Shares of restricted stock, restricted stock units and/or options
granted under one of the Company’s stock plans.
          (c) Definitions.
               (i) For purposes of this Section 4.5, “Affected Participant”
shall mean an individual who is or was a Participant with respect to whom the
Committee has determined that a Clawback Event has occurred, regardless of
whether the individual is a Participant or Employee at the time of such
determination.
               (ii) For purposes of this Section 4.5, “Change of Control” shall
have the same meaning as that term is defined in the Company’s Long-Term
Incentive Plan.
               (iii) For purposes of this Section 4.5, “Clawback Event” shall
mean one or more of the following: (A) any of the Company’s financial statements
are required to be restated resulting from fraud or willful misconduct by the
Affected Participant or any other person, provided that the Affected Participant
knew or should have known of such fraud or willful misconduct; or (B) any act of
fraud, negligence or breach of fiduciary duty by the Affected Participant or any
other person, provided that the Affected Participant knew or should have known
of such fraud, negligence or breach of fiduciary, resulting in material loss,
damage or injury to the Company.
          (d) Restrictions on Sale of Stock Pending Determination of Clawback
Event. If the Company reasonably believes that a Clawback Event has occurred,
the Company may, in its sole discretion, restrict the Affected Participant’s
ability to directly or indirectly sell, offer, contract or grant any option to
sell (including without limitation any short sale), pledge, swap, hedge,
transfer, or otherwise dispose of any shares of Company common stock held by the
Affected Participant in his or her Company brokerage account (whether issued in
connection with an Actual Award or otherwise) pending a final determination by
the Committee that a Clawback Event has or has not occurred. Such determination
shall be made as soon as administratively practicable but in no event will the
Affected Participant be restricted in accordance with the preceding sentence for
more than that period of time reasonably necessary for the Committee to
determine the existence of a Clawback Event. The Company shall have no
responsibility or liability for any fluctuations that occur in the price of the
Company’s common stock or for any potential loss or gain the Affected
Participant

-7-



--------------------------------------------------------------------------------



 



could have realized from the sale of his or her shares of Company common stock
during the period of time in which the Affected Participant is restricted in
accordance with this Section 4.5(d).
          (e) Applicability and Expiration. This Section 4.5 shall not apply to
Actual Awards paid prior to the Amended Effective Date. Further, this
Section 4.5 shall expire and have no further force or effect upon a Change of
Control. Solely with respect to this Section 4.5, a “Change of Control” shall
not be deemed to have occurred if the Company’s outstanding Shares or
substantially all of the Company’s assets are purchased by TD Bank Financial
Group.
          (f) No Waiver. Any failure by the Company to assert the forfeiture and
repayment rights under this Section 4.5 with respect to specific claims against
the Affected Participant shall not waive, or operate to waive, the Company’s
right to later assert its rights hereunder with respect to other or subsequent
claims against the Affected Participant.
          (g) No Limitation on Remedies. The Company’s forfeiture and repayment
rights under this Section 4.5 shall be in addition to, and not in lieu of,
actions the Company may take to remedy or discipline any misconduct by the
Affected Participant including, but not limited to, termination of employment or
initiation of appropriate legal action.
SECTION 5
ADMINISTRATION
     5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify.
     5.2 Committee Authority. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted awards, (b) prescribe the terms
and conditions of awards, (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the
United States, (e) bifurcate the Plan and treat Participants differently as
provided by Section 8.1, (f) adopt rules for the administration, interpretation
and application of the Plan as are consistent therewith, and (g) interpret,
amend or revoke any such rules.

-8-



--------------------------------------------------------------------------------



 



     5.3 Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
     5.4 Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only with respect to awards that are not intended to qualify as
performance-based compensation under section 162(m) of the Code.
SECTION 6
GENERAL PROVISIONS
     6.1 Tax Withholding. The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Award, including
any federal, state and local taxes.
     6.2 No Effect on Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or an Affiliate, as applicable, to
terminate any Participant’s employment or service at any time, with or without
cause. For purposes of the Plan, transfer of employment of a Participant between
the Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.
     6.3 Participation. No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award. Participation in this Plan shall not give any Employee
the right to participate in any other benefit, stock or deferred compensation
plan of the Company or any Affiliate.
     6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle

-9-



--------------------------------------------------------------------------------



 



and defend it on his or her own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, by contract, as a matter of law, or otherwise, or under any power that
the Company may have to indemnify them or hold them harmless.
     6.5 Successors. All obligations of the Company under the Plan, with respect
to awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
     6.6 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.
     6.7 Nontransferability of Awards. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.
     6.8 Deferrals. The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan. Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the Committee in
its sole discretion.
SECTION 7
AMENDMENT, TERMINATION AND DURATION
     7.1 Amendment, Suspension or Termination. The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan shall
not, without the consent of the Participant, alter or impair any rights or
obligations under any Target Award theretofore granted to such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.
     7.2 Duration of the Plan. The Plan shall commence on the date specified
herein, and subject to Section 7.1 (regarding the Board’s right to amend or
terminate the Plan), shall remain in effect thereafter.

-10-



--------------------------------------------------------------------------------



 



SECTION 8
LEGAL CONSTRUCTION
     8.1 Section 162(m) Conditions; Bifurcation of Plan. It is the intent of the
Company that the Plan and the awards paid under the Plan to Participants who are
or may become persons whose compensation is subject to section 162(m) of the
Code, satisfy any applicable requirements of section 162(m) of the Code. Any
provision, application or interpretation of the Plan inconsistent with this
intent shall be disregarded. The provisions of the Plan may be bifurcated by the
Board or the Committee at any time so that certain provisions of the Plan, or
any award, required in order to satisfy the requirements of section 162(m) of
the Code are only applicable to Participants whose compensation is subject to
section 162(m) of the Code.
     8.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     8.3 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     8.4 Requirements of Law. The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
     8.5 Governing Law. The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of Nebraska, but without regard to
its conflict of law provisions.
     8.6 Section 409A of the Code. It is intended that the Plan shall be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), pursuant to the requirement that all payments hereunder shall
be paid within the applicable short-term deferral period as set forth in
Section 1.409A-1(b)(4) of the final regulations issued under Section 409A. The
Committee shall administer and interpret the Plan in a manner consistent with
this short-term deferral exception and any other regulations or other Internal
Revenue Service guidance issued with respect to Section 409A.
     8.7 Bonus Plan. The Plan is intended to be a “bonus program” as defined
under U.S. Department of Labor regulation section 2510.3-2(c) and shall be
construed and administered by the Company in accordance with such intention.
     8.8 Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

-11-